Citation Nr: 1008186	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that his hepatitis C is related to an 
incident where he was reportedly attacked and cut with a 
razor or knife in Vietnam in 1968.  Service treatment records 
do document treatment beginning November 29, 1968, for a 
laceration of the chest.  The Veteran claims that he received 
a blood transfusion as part of the treatment in 1968.  

The RO appears to have determined that the record does not 
show that the Veteran did in fact receive a blood 
transfusion.  However, given the fact that the report shows a 
laceration due to a razor or knife, the Board believes that a 
VA medical opinion is still necessary to meet the 
requirements of 38 C.F.R. § 3.159 regarding assistance to the 
Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination for the purpose 
of ascertaining the cause of his hepatitis 
C.  It is imperative that the claims file 
be made available to the examiner for 
review in connection with the examination.  
The examiner's review should include 
specific focus on the service treatment 
records showing treatment beginning 
November 29, 1968, for apparent 
lacerations of the chest and head.  The 
examiner should expressly comment on 
whether these treatment records show or 
suggest a blood transfusion.  

After examining the Veteran and reviewing 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's hepatitis 
C is causally related to the laceration(s) 
by knife or razor, or to any blood 
transfusion received in treatment for the 
lacerations.

A rationale with appropriate discussion of 
the evidence included in the claims file 
with regard to the various risk factors 
for hepatitis C should be furnished.  

If the Veteran fails to report for the 
examination, the examiner should 
nevertheless undertake a review of the 
claims file and respond to the above-posed 
questions.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
hepatitis C is warranted.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


